DETAILED ACTION
Election/Restrictions
Claim 1 is directed to an allowable method. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3, 8, and 19, directed to different species, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 15, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment and cancellation of claims 16-20 were given by Lawrence Drasner on March 4, 2022.

The application has been amended as follows: 
9.    (Currently Amended) The method of operating of claim 1, wherein at least one of the first filler fluid and the second filler fluid includes a surfactant.
13.    (Currently Amended) The method of operating of claim 1, wherein the first filler fluid and the second filler fluid include a same base filler fluid, and the first filler fluid is oxygenated and the second filler fluid is deoxygenated.
16-20.    (Canceled)
REASONS FOR ALLOWANCE
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, it is deemed novel and non-obvious over the prior art of record drawn to method of operating an electrowetting on dielectric (EWOD) device as instantly claimed.  The limitation “dispensing a polar fluid source into the EWOD device; performing an electrowetting operation to generate an aqueous barrier from the polar fluid source, wherein the aqueous barrier separates the EWOD device into a first region and a second region that are fluidly separated from each other by the aqueous barrier; inputting a non-polar first filler fluid into the first region; inputting a non-polar second filler fluid into the second region; dispensing a polar liquid droplet into the first region; transferring the polar liquid droplet from the first region to the second region by performing an electrowetting operation to reconfigure the aqueous barrier, and performing an electrowetting operation to move the polar liquid droplet from the first region to the second region through the reconfigured aqueous barrier; and performing 
The pertinent art, Hua (U.S. 8,088,578) teaches a method of amplifying and/or detecting a target nucleic acid in a sample (Col. 2, lines 3-4) with approaches to reduce or eliminate the movement of contaminants from one droplet to another on a droplet actuator via liquid filler fluid (Col. 1, lines 59-62).  The droplet actuator provides a number of droplet shuttling paths 105A, 105B, 105C, 105D, and 105 E (Fig. 4; Col. 24, lines 57-60).  Paths 105A, 105C, and 105E include sample droplets (Fig. 4: PCR droplets), and wash droplets (W) are interposed on paths 105B and 105D between paths including sample droplets (Fig. 4; Col. 24, lines 62-65).  Wash droplets W may include components that bind to contaminants such as DNA-binding beads (Col. 25, lines 1-3), which is deemed to be an aqueous barrier between two adjacent PCR droplets: e.g., the first PCT droplet (i.e., PCR droplet in 105A) is surrounded by a first filler fluid and the second PCR droplet (i. e., PCR droplet in 105C) is surrounded by a second filler fluid (Fig. 3; Col. 24, lines 55-56: filler fluid within the thermal zones 320A and 320B).  Thus, Hua teaches dispensing a polar fluid source (Fig. 4, Col. 24, line 67: wash droplets W) into the EWOD device (Col. 1, line 62: a droplet actuator); performing an electrowetting operation to generate an aqueous barrier from the polar fluid source (Fig. 4: indicating the wash droplet W is an aqueous barrier between adjacent PCR droplets), wherein the aqueous barrier separates the EWOD device into a first region and a second region that are fluidly separated from each other by the aqueous barrier (Fig. 4: e.g., the different droplets shuttling paths 105A and 105C are deemed to be two fluidly separated regions); inputting a non-polar first filler fluid into the first region; inputting a non-polar second filler fluid into the second region (Fig. 3: indicating droplets on different droplet shuttling paths are surrounded by filler fluid in regions 320A and/or 320B); dispensing a polar liquid droplet into the first region (Fig. 4: e.g., PCR droplet on path 105A), but it does not teach transferring PCR droplets between different droplet shuttling paths by reconfiguring and/or reconstituting the wash droplet, i.e., transferring the polar liquid droplet from the first region to the second region by performing an electrowetting operation to reconfigure the aqueous barrier, and performing an electrowetting operation to move the polar liquid droplet from the first region to the second region through the reconfigured aqueous barrier; and performing an electrowetting operation to reconstitute the aqueous barrier to fluidly separate the first region from the second region.
The pertinent art, Ulmanella (U.S. Patent Pub. 2011/0083964) teaches microfluidic valves and pumping systems for controlling and facilitating liquid flow ([0002] lines 1-3) on electrowetting-based microfluidic system.  The microfluidic device has a main channel 10 fluidly connected to reservoirs 20 and 30, and the valve comprises chambers 50 and 60 and optional channel 40 (Fig. 1A-D; [0039] lines 4-6).  Chamber 50 is filled with a fluidic obstruction, for example an oil droplet, immiscible with the operating liquid, for example an aqueous liquid such as saline (Fig. 1A; [0040] lines 2-4).  The operating liquid is pumped from reservoir 20 to reservoir 30 ([0040] lines 4-5).  In the open position (Fig. 1), the hydrophilic operating liquid is permitted to flow from reservoir 20 to reservoir 30 while the hydrophobic oil droplet remains in chamber 50 ([0040] lines 5-6, 12-14).  In the closed position (Fig. 1B), the oil droplet moves from chamber 50 to chamber 60 ([0041] lines 3-4). The main channel 10 is blocked by the oil droplet in chamber 60 and the flow of operating liquid from reservoir 20 to reservoir 30 is obstructed ([0041] lines 7-10).  Thus, Ulmanella teaches using an oil droplet as a valve to open and/or close the operating liquid flow from a first chamber to a second chamber, but does not teach dispensing a polar fluid source into the EWOD device; performing an electrowetting operation to generate an aqueous barrier from the polar fluid source, wherein the aqueous barrier separates the EWOD device into a first region and a second region that are fluidly separated from each other by the aqueous barrier; inputting a non-polar first filler fluid into the first region; inputting a non-polar second filler fluid into the second region; dispensing a polar liquid droplet into the first region; transferring the polar liquid droplet from the first region to the second region by performing an electrowetting operation to reconfigure the aqueous barrier, and performing an electrowetting operation to move the polar liquid droplet from the first region to the second region through the reconfigured aqueous barrier; and performing an electrowetting operation to reconstitute the aqueous barrier to fluidly separate the first region from the second region.
The pertinent art, Srinivasan (U.S. 8,658,111), teaches droplet actuators (Fig. 3; Col. 15, lines 37-38: a droplet actuator 300) comprising a substrate (Fig. 3; Col. 15, line 17: bottom substrate 110) comprising electrodes (Fig. 3; Col. 15, line 51: droplet operations electrodes 116) arranged for conducting droplet operations on a droplet operations surface of the substrate (Col. 2, lines 15-18); a filler fluid phase (Fig. 3; Col. 13, line 64: oil filler fluid 132) in contact with the droplet phase (Fig. 3; Col. 13, line 62: a droplet 128) on the electrode(Col. 2, lines 18-21), the filler fluid phase being divided by the physical barriers (Fig. 3; Col. 15, line 41: barriers 310) into zones (Col. 2, lines 21-22); and an opening in the physical barriers for transporting the droplet phase from one zone to another (Col. 2, lines 22-24).  Thus, Srinivasan teaches physical barriers instead of an aqueous barrier generated from a polar fluid source by performing an electrowetting operation and the physical barriers have an opening instead of reconfiguring and reconstituting the aqueous barrier to open and close a passage through the aqueous barrier.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795         

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795